Citation Nr: 9933313	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  96-25 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the RO that denied a claim for a permanent and total 
disability rating for non-service-connected pension benefits.  
Previously, this case was before the Board in September 1998 
when it was remanded for additional development.


FINDINGS OF FACT

1.  The benefit sought cannot be established without medical 
evidence regarding the current severity of the veteran's non-
service connected disabilities including any problems with 
his ankles, emphysema, hips, mental functioning, neck, 
residuals of frostbite, or his shoulders.

2.  Without good cause shown, the veteran failed to report 
for a VA examination that was scheduled for November 14, 
1997.


CONCLUSION OF LAW

Entitlement to a permanent and total rating for non-service-
connected pension purposes is denied.  38 U.S.C.A. §§ 1155, 
1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.2(f), 3.102, 
3.321(b)(2), 3.340, 3.342, 3.655, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his disabilities are severe enough to 
entitle him to a permanent and total disability rating for 
non-service-connected pension purposes.  To qualify for a 
permanent and total rating for pension purposes under 
38 U.S.C. § 1521, a veteran must have served during a period 
of war for a requisite period of time, and be permanently and 
totally disabled.  See 38 C.F.R. § 3.3(a)(3); Grantham v. 
Brown, 8 Vet. App. 228, 234 (1995); Brown (Clem) v. 
Derwinski, 2 Vet. App. 444, 446 (1992); Roberts v. Derwinski, 
2 Vet. App. 387, 389 (1992).  

"Determinations of permanent total disability for pension 
purposes [are] based on non-service-connected disability or 
combined non-service-connected and service-connected 
disabilities not the result of willful misconduct."  
38 C.F.R. § 3.314(b)(2). 

The Board notes that the veteran served on active duty for a 
period of ninety (90) days or more during a period of war.  
38 U.S.C.A. §§ 101(11), (29); 1521(a), (j) (1).  Therefore, 
what remains to be determined is whether his disabilities 
cause him to be permanently and totally disabled.  In this 
regard, a veteran is permanently and totally disabled if he 
or she suffers from a disability that would render it 
impossible for the average person to follow a substantially 
gainful occupation, and it is reasonably certain that such 
disability will continue throughout the life of the veteran.  
38 U.S.C.A. §1502(a); Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992).  VA regulations describe the requirements for 
permanent and total disability.  38 C.F.R. § 3.340(b).  
Additional rating criteria for permanent and total disability 
ratings for pension purposes appear in 38 C.F.R. § 3.342.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  First, the veteran may establish, by use of the 
appropriate diagnostic codes of the VA Schedule for Rating 
Disabilities, that he or she has a lifetime impairment, which 
is sufficient to render it impossible to follow a 
substantially gainful occupation.  This standard is outlined 
in 38 U.S.C.A. § 1502(a)(1), 38 C.F.R. §§ 3.340(a), 4.15.  
This process requires rating and then combining each 
disability under the appropriate diagnostic codes to 
determine whether the veteran holds a combined 100 percent 
schedular evaluation for pension purposes.

A second method by which total disability for pension 
purposes may be shown, absent a combined 100 percent 
schedular evaluation, is to prove that the veteran in 
question (as opposed to the average person) experiences a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§§ 1502, 1521(a); 38 C.F.R. § 4.17.  Full consideration must 
be given to unusual physical or mental effects in individual 
cases.  38 C.F.R. § 4.15.  Under this analysis, percentage 
requirements are set forth under 38 C.F.R. § 4.16, which 
require that if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined disability rating to at least 70 
percent.  A veteran who meets these criteria (and the 
disability is permanent in nature and the veteran is unable 
to secure and follow substantially gainful employment by 
virtue of such disability) is considered permanently and 
totally disabled.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the schedular criteria for permanent and total disability 
under the above-noted percentage standards, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if he or she is found to be 
unemployable "by reason of his or her disabilit(ies), age, 
occupational background, and other related factors."  
38 C.F.R. §§ 3.321(b)(2).

As noted in the Board's September 1998 remand, the RO had 
sought additional evidence by way of examination in order to 
adjudicate the veteran's pension claim.  This was done 
because the veteran's present entitlement to pension "cannot 
be established or confirmed without a current VA 
examination," 38 C.F.R. § 3.655 (1999), for a variety of 
reasons.  For example, the veteran had complained of problems 
with his hips, ankles, neck, and shoulders.  See the May 1996 
substantive appeal and October 1992 Oneida Correctional 
Facility (OCF) treatment records.  However, there was no 
medical evidence that clearly addressed the disability caused 
by these problems, particularly in terms of the factors set 
forth in 38 C.F.R. §§ 4.40, 4.45 (1999).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  This evidence was necessary 
in determining whether the veteran met the threshold 
percentage requirements for a total disability rating.  See 
38 C.F.R. § 4.17 (1999), citing 38 C.F.R. § 4.16 (1999).  
Additionally, the medical evidence indicated that the veteran 
might have problems with residuals of frostbite, mental 
disorders, and emphysema.  See the February 1995, July to 
September 1995, and September to October 1995 VA 
hospitalization summaries; and the March 1994 OCF x-ray 
report.  These are all disorders for which the potentially 
applicable VA diagnostic criteria have been amended during 
the pendency of the veteran's claim.  However, the medical 
evidence of record did not clearly address these disorders in 
terms of both the old and new rating criteria.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Also, none of the medical 
evidence of record assessed the veteran's disorders in terms 
of their overall effect on employability, and it was unclear 
as to which of his disabilities were reasonably certain to 
continue throughout his life.  See 38 C.F.R. §§ 4.15, 4.17 
(1998).  A VA examination might have shed light on these 
issues.

Furthermore, the RO tried to develop the medical evidence by 
asking the VA Medical Center in Syracuse, New York (VAMC) to 
conduct a general examination and a spine examination, as 
reflected by a September 1997 compensation and pension (C&P) 
Examination Request.  The veteran apparently received notice 
of the scheduled examinations, because the October 1997 VA 
C&P spine examination record reflects that he appeared for 
the examination.  However, an addendum to that record 
indicates that he failed to report for the VA C&P general 
examination, which had been scheduled for November 14, 1997.  
If that failure was without good cause, his claim for pension 
must be denied.  38 C.F.R. § 3.655 (1999).  

The RO referred to the veteran's failure to report in a 
December 1997 supplemental statement of the case (SSOC) and 
specifically referred to 38 C.F.R. § 3.655 and the need to 
show good cause for the failure to report.  Subsequently, the 
October 1997 VA examination report was associated with the 
claims file and the RO continued to deny the claim as 
reflected in a January 1998 SSOC.  Although the RO referred 
to the failure to report in that SSOC, the RO did not 
specifically refer to 38 C.F.R. § 3.655 and the need to show 
good cause for the failure to report.  Thus, in order to 
ensure procedural fairness to the veteran, the Board remanded 
the case in September 1998 so that the veteran would be given 
the opportunity to submit evidence and/or argument as to 
whether he had good cause for failing to report to the 
examination.  38 C.F.R. § 19.9 (1999); see Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Pursuant to the Board's September 1998 remand, the RO sent 
the veteran a letter, postmarked on November 18, 1998, 
specifically setting forth the provisions of 38 C.F.R. 
§ 3.655, explaining that failure to report for examination 
could result in a denial of his claim.  This letter, however, 
was returned by the United States Postal Service as 
undelivered, as reflected by it being stamped "RETURNED TO 
SENDER" and the words "MOVED LEFT NO ADDRESS" printed on a 
yellow sticker affixed to the envelope.  Moreover, the record 
shows that several unsuccessful attempts were made to contact 
the veteran.  In December 1998, the RO contacted the 
veteran's representative for the veteran's most current 
address.  It was noted that the veteran's representative did 
not have an address for the veteran other than the one VA 
already had on record.  In addition, in October 1999, the 
representative noted that all mail sent to the veteran's last 
known address had been returned because the veteran 
apparently moved and left no forwarding address.  

The Board points this out because VA's duty to assist in the 
development of the evidentiary record is not a one-way 
street; the veteran must help in this regard, especially when 
examinations are scheduled.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has indicated that, if a 
claimant desires help with his claim, he must cooperate with 
VA's efforts to assist him, to include reporting for 
scheduled examinations and keeping VA apprised of his current 
whereabouts.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
"In the normal course of events, it is the burden of the 
veteran to keep VA apprised of his whereabouts.  If he does 
not do so, there is no burden on the part of the VA to turn 
up heaven and earth to find him.  Id.  

Because the question of entitlement to non-service-connected 
pension benefits turns on whether the veteran has the level 
of disability necessary to meet the criteria for such award, 
and because an examination was required in order to determine 
whether he had in fact met those any of those criteria, the 
benefit sought cannot be granted at this time.

(a)	General.  When entitlement or 
continued entitlement to a benefit 
cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without 
good cause, fails to report for such 
examination, or reexamination, action 
shall be taken in accordance with 
paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause 
include, but are not limited to, the 
illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  ...

(b)	Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an 
original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999) (emphasis added).  

In this regard, the Board notes that, because the veteran's 
failure to report for a VA examination scheduled on November 
14, 1997 is without explanation, it may be said that his 
absence from the scheduled examination was without good 
cause.  The RO noted the veteran's failure to report for 
examination in a December 1997 SSOC, but no explanation was 
thereafter received from the veteran or his representative.  
The Board notes that, after the veteran failed in his 
obligation to report for the scheduled VA examination, the RO 
issued a January 1998 SSOC that referred to the veteran's 
failure to report for the VA examination, and provided him 
with a letter, postmarked on November 18, 1998 that contained 
a summary of the provisions of 38 C.F.R. § 3.655.  The Board 
remanded the case in September 1998 specifically referring to 
the provisions of 38 C.F.R. § 3.655 and affording the veteran 
yet another opportunity to present argument and/or evidence 
on the specific matter of why he failed to report for the 
examination.  Additionally, it should be noted that no 
evidence has been presented to rebut the presumption that the 
veteran was properly informed of the date and time of the 
examinations.  See Mason v. Brown, 8 Vet. App. 44, 53-55 
(1995).  

As the record stands, no evidence has been presented to show 
the current severity of the veteran's disabilities.  In other 
words, what was sought in scheduling the veteran for an 
examination was information that might possibly provide 
medical evidence showing that the veteran would qualify for 
non-service connected pension benefits.  Absent such 
evidence, the benefit sought cannot be established.  
Consequently, since an examination was required to establish 
the current level of both mental and physical disabilities to 
establish a permanent and total disability rating for non-
service-connected pension purposes, and since there has been 
no showing of good cause for failing to report for 
examination, the claim must be denied in accordance with 
38 C.F.R. § 3.655.


ORDER

A permanent and total disability rating for non-service-
connected pension benefits is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

